UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4474



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH IYOBOSA OSAMWONYI,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-03-435)


Submitted:   February 4, 2005              Decided:   March 2, 2005


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Dwight E. Crawley, Hopewell, Virginia, for Appellant. S. David
Schiller, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Joseph Iyobosa Osamwonyi seeks to appeal his conviction

and sentence.       In criminal cases, the defendant must file his

notice of appeal within ten days of the entry of judgment.             Fed. R.

App. P. 4(b)(1)(A).      With or without a motion, the district court

may grant an extension of time to file of up to thirty days upon a

showing of excusable neglect or good cause.                 Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

              The district court entered its judgment on May 11, 2004;

the ten-day appeal period expired on May 25, 2004.                 See Fed. R.

App. P. 26(a)(2) (excluding intermediate weekends and holidays from

the ten-day calculation).         Osamwonyi filed his notice of appeal

after   the    ten-day   period    expired   but   within    the    thirty-day

excusable neglect period.         Because the notice of appeal was filed

within the excusable neglect period, we remand the case to the

district court for the court to determine whether Osamwonyi has

shown excusable neglect or good cause warranting an extension of

the ten-day appeal period.        The record, as supplemented, will then

be returned to this court for further consideration.               Osamwonyi’s

motion to relieve or substitute counsel is denied.



                                                                      REMANDED




                                     - 2 -